Citation Nr: 0124570	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a compensable rating from June 1, 1993 to 
September 26, 1994 and for a rating in excess of 10 percent 
from September 26, 1994 for lumbar strain, based on an 
initial rating.   

2.  Entitlement to a compensable rating from June 1, 1993 to 
September 26, 1994 and for a rating in excess of 10 percent 
from September 26, 1994 for chondromalacia of the left knee, 
based on an initial rating.  

3.  Entitlement to a compensable rating from June 1, 1993 to 
September 26, 1994 and for a rating in excess of 10 percent 
from September 26, 1994 for chondromalacia of the right knee, 
based on an initial rating.  

4.  Entitlement to a rating in excess of 10 percent for right 
elbow strain, tendonitis, based on an initial rating.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted the veteran entitlement to 
service connection for lumbar strain, bilateral 
chondromalacia of the knee, and right elbow strain 
(tendonitis); each disability was assigned a noncompensable 
rating.  In September 1994, the veteran expressed his 
dissatisfaction with the initial ratings assigned.  

The RO, in a rating decision dated in October 1999, increased 
the ratings for each of the disabilities on appeal to 10 
percent, effective from September 26, 1994, the date of 
receipt of the veteran's notice of his dissatisfaction with 
the noncompensable ratings.  

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran noted that he was examined in the Philadelphia VA 
Medical Center during the summer of 1994, during which x-rays 
of his multiple joints were taken.  Copies of that 
examination report and x-ray findings should be associated 
with the claims folder.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

It was indicated on VA Form 21-2545 (Report of Medical 
Examination for Disability Evaluation) dated in March 1996, 
that the veteran received orthopedic treatment from Dr. 
Prendinger.  Copies of those treatment records, along with 
English translations, should be obtained and associated with 
the claims folder.  

The veteran's VA fee basis examinations failed to take into 
consideration limitation of motion due to pain on motion of 
his back, knees and right elbow, as well as functional loss 
due to limited or excess movement, weakness, excess 
fatigability, incoordination, if demonstrated.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  Also, the examining 
physician at the conclusion of the most recent VA fee basis 
examination (June 1999) recommended that new laboratory 
tests, as well as new x-rays of the elbows, knees and spine 
be taken.  The examiner further recommended that, if any 
abnormalities were shown in those radiological findings, a 
magnetic resonance be performed.  There is no indication in 
the file that any follow-up of the recommendations was made.  
In addition, since that June 1999 examination is well over 
two years old, an adequate evaluation of the veteran's 
service-connected orthopedic conditions would necessitate a 
new examination.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment for all health care providers, 
VA or private, who treated the veteran 
for his lumbar spine, bilateral 
chondromalacia, and right elbow strain 
(tendonitis) since his separation from 
service in May 1993.  Any records 
received should be associated with the 
claims folder and any records not in 
English need to be translated, with the 
translation likewise associated with the 
claims folder.  If any records are not 
available, that fact needs to be noted in 
the claims file, and the veteran and his 
representative so notified.  The veteran 
is free to submit to the RO all medical 
and other records pertaining to the 
evaluation of his service-connected 
disabilities on appeal.  

2.  Thereafter, the RO should again 
arrange for a VA orthopedic examination 
of the veteran by a physician to 
determine the nature and extent of any 
current back, bilateral knee, or right 
elbow disability present.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review prior to the examination and 
the examiner should confirm that the 
files have been reviewed.  All 
appropriate tests and studies, including 
x-rays, should be performed and all 
clinical findings should be reported in 
detail.  If the examination is conducted 
overseas on VA fee basis, and if it is at 
all practical, the examining physician is 
to be provided the criteria for 
evaluating the lumbar spine, knees, and 
right elbow.  

Regarding the lumbar spine, both knees, 
and right elbow, the examiner should set 
forth all objective findings regarding 
the lumbosacral spine, both knees, and 
right elbow, including complete range of 
motion of the back, knees, and elbow 
(provided in degrees, with standard or 
normal ranges of motion provided for 
comparison purposes).  The orthopedist 
should render specific findings as to any 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine, knees, and right elbow.  If there 
is clinical evidence of pain on motion of 
the lumbar spine, knees, and/or right 
elbow, the examiner should indicate the 
degree of motion at which such pain 
begins.  If the veteran is being examined 
during a period of "acute exacerbation" 
of his lumbar spine, knees, and/or right 
elbow, symptoms, the examiner should 
clearly so state.  Otherwise, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render opinions, based upon best medical 
judgment, as to whether, and to what 
extent, the veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report, along 
with an English translation of the report 
if necessary.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim. 

3.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.   

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim of the 
propriety of the initial evaluations 
assigned the service-connected 
disabilities of lumbar strain, bilateral 
knee disorder, and right elbow strain, to 
include consideration of the 
appropriateness of "staged rating."  
See Fenderson, 12 Vet. App. at 119.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case containing adequate reasons 
and bases, and afford them the 
opportunity to respond with written or 
other argument before the claims file is 
returned to the RO for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



